 


 HR 3504 ENR: Ryan Kules and Paul Benne Specially Adaptive Housing Improvement Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 3504 
 
AN ACT 
To amend title 38, United States Code, to provide for improvements to the specially adapted housing program and educational assistance programs of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ryan Kules and Paul Benne Specially Adaptive Housing Improvement Act of 2019. 2.Authority of Secretary of Veterans Affairs to assist blind veterans who have not lost use of a leg in acquiring specially adapted housingSection 2101 of title 38, United States Code, is amended—
(1)in subsection (a)(2)— (A)in subparagraph (A)(i), by striking permanent and total; and
(B)in subparagraph (B),  (i)in clauses (i), (iii), (iv), and (v), by inserting permanent and total before disability; and
(ii)in clause (ii)— (I)by inserting permanent before disability;
(II)by striking due to— and inserting due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. For the purposes of this clause, an eye with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.; and (III)by striking subclauses (I) and (II); and
(2)in subsection (b)(2)— (A)by striking subparagraph (A); and
(B)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively. 3.Increase in amounts of specially adapted housing assistance provided by Department of Veterans Affairs (a)Increase of number of grants per veteranSection 2102(d)(3) of such title is amended—
(1)by striking No veteran and inserting Subject to subsection (f), no veteran; and (2)by striking three and inserting six.
(b)Increase in number of applications authorized To be approvedSection 2101(a)(4) of such title is amended by striking 30 applications and inserting 120 applications. (c)Increase in maximum amount of assistance for adaptation to veteran’s residenceSection 2102(b)(2) of such title is amended by striking $12,000 and inserting $19,733.
(d)Increase in aggregate amount of assistance for acquisition of housing with special featuresSection 2102(d)(1) of such title is amended by striking $63,780 and inserting $98,492. (e)Increase in aggregate amount of assistance for adaptations to veterans’ residencesSection 2102(d)(2) of such title is amended by striking $12,756 and inserting $19,733.
(f)Effective date and applicationThe amendments made by this section shall take effect on October 1, 2020. 4.Provision of additional amounts of specially adapted housing assistance for certain veteransSection 2102 of such title, as amended by section 3, is further amended by adding at the end the following new subsection:

(f)
(1)Beginning October 1, 2030, notwithstanding the aggregate amounts specified in subsection (d), a covered veteran may apply for and receive an additional amount of assistance under subsection (a) or (b) of section 2101 of this title in an amount that does not exceed half of the amount specified in subsection (d). (2)In this subsection, a covered veteran is a veteran who—
(A)is described in subsection (a)(2) or (b)(2) of section 2101 of this title; (B)as of the date of the veteran’s application for assistance under paragraph (1), most recently received assistance under this chapter more than 10 years before such date; and
(C)lives in a home that the Secretary determines does not have adaptations that are reasonably necessary because of the veteran’s disability.. 5.Treatment of certain preparatory courses as programs of education for purposes of Department of Veterans Affairs educational assistance programs (a)In generalChapter 33 of title 38, United States Code, is amended by inserting after section 3315A the following new section:

3315B.Preparatory courses for licensure, certification, or national tests
(a)In generalAn individual entitled to educational assistance under this chapter shall also be entitled to payment for a covered preparatory course. (b)AmountThe amount of educational assistance payable under this chapter for a covered preparatory course is the lesser of—
(1)the fee charged for the covered preparatory course; or (2)the amount of entitlement available to the individual under this chapter at the time of payment for the covered preparatory course under this section.
(c)Charge against entitlementThe number of months of entitlement charged an individual under this chapter for a covered preparatory course shall be pro-rated based on the actual amount of the fee charged for the covered preparatory course relative to the rate for 1 month payable— (1)for the academic year beginning on August 1, 2020, $2,042; or
(2)for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1 under this subsection, as increased by the percentage increase equal to the most recent percentage increase determined under section 3015(h). (d)Covered preparatory course definedIn this section, the term covered preparatory course means a course—
(1)for a licensing or certification test that is required or used to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession; and (2)that has been approved by the State approving agency concerned..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3315A the following new item:   3315B. Preparatory courses for licensure, certification, or national tests.. (c)Conforming amendmentsSection 3532(g) of title 38, United States Code, is amended—
(1)in paragraph (1), by inserting or a covered preparatory course (as that term is defined in section 3315B(a) of this title) after or national test providing an opportunity for course credit at institutions of higher learning described in section 3501(a)(5) of this title; and (2)in paragraphs (2) and (3), by inserting or covered preparatory course after test each place it appears.
(d)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2021. 6.Improvement to work-study allowance program (a)Payment of allowanceSubsection (a) of section 3485 of title 38, United States Code, is amended—
(1)in paragraph (1), by striking Individuals and inserting In accordance with paragraph (4), individuals; (2)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and
(3)by inserting after paragraph (3) the following new paragraph:  (4) (A)With respect to covered work-study activities, the Secretary shall carry out this section by providing to participating educational institutions an annual amount for the institution to use in paying work-study allowance under paragraph (1) to individuals enrolled at the institution.
(B)With respect to a participating educational institution that participated in the work-study program under this section during the academic year beginning August 1, 2018, the Secretary shall determine the annual amount to provide to the educational institution under subparagraph (A) as follows: (i)For the academic year beginning August 1, 2020, the amount shall be the total amount, determined in consultation with the educational institution, that the Secretary paid under this section for covered work-study activities to individuals enrolled at such educational institution during the academic year beginning August 1, 2018.
(ii)Except as provided by clauses (ii) or (iii) of subparagraph (D), for each academic year beginning on or after August 1, 2021, the amount shall be the total amount the educational institution paid under this section for work-study allowance for covered work-study activities to individuals enrolled at such educational institution during the previous academic year in which individuals participated in the work-study program. (C)With respect to a participating educational institution that did not participate in the work-study program under this section during the academic year beginning August 1, 2018, the Secretary shall determine the annual amount to provide to the educational institution under subparagraph (A) as follows:
(i)For the first academic year in which the educational institution participates in the work-study program beginning on or after August 1, 2020, the amount shall be an amount, determined in consultation with the educational institution, that the Secretary determines appropriate based on amounts provided to similar educational institutions pursuant to subparagraph (B). (ii)Except as provided by clauses (ii) or (iii) of subparagraph (D), for each academic year occurring after the academic year specified in clause (i), the amount shall be the total amount the educational institution paid under this section for work-study allowance for covered work-study activities to individuals enrolled at such educational institution during the previous academic year in which individuals enrolled at such educational institution participated in the work-study program.
(D)
(i)Except as provided in clause (ii), if the Secretary provides an annual amount to a participating educational institution under subparagraph (B) or (C) that is more than the total amount the educational institution pays to individuals under paragraph (1) for covered work-study activities, the educational institution shall return to the Secretary the unpaid amount and the Secretary shall transfer such amount into the general fund of the Treasury. (ii)If the annual amount provided to a participating educational institution under subparagraph (B) or (C) is more, but less than 25 percent more, than the total amount the educational institution pays to individuals under paragraph (1) for covered work-study activities, and the educational institution plans to participate in the work-study program under this section during the subsequent academic year, the educational institution may retain the amount of the overpayment if the educational institution notifies the Secretary of the amount of the overpayment and the intention of the educational institution to retain such amount. Any amount retained by an educational institution under this clause may only be used by the educational institution to provide work-study allowance to individuals enrolled at the educational institution.
(iii)At any time a participating educational institution may request the Secretary to increase the annual amount that the Secretary provides the educational institution under subparagraph (B) or (C). The Secretary shall approve or disapprove such request by not later than 30 days after the date of the request. (iv)Whenever the Secretary finds that a participating educational institution paid an amount of work-study allowance under this paragraph to an individual for a purpose other than covered work-study activities, such payment shall constitute a liability of the educational institution to the United States.
(E)
(i)Pursuant to section 3690(c), section 3693, and other provisions of chapter 36 of this title, the Secretary shall ensure that participating educational institutions carry out the work-study allowance program in compliance with this section. (ii)The Secretary may prohibit an educational institution from being a participating educational institution under this paragraph if the Secretary determines that the educational institution is not in compliance with this section.
(F)In this paragraph: (i)The term covered work-study activities means qualifying work-study activities described in subparagraphs (A), (B), (H), (I), or (J) of paragraph (5) for which an individual is paid a work-study allowance.
(ii)The term participating educational institution means an educational institution that— (I) (aa)during the five-academic-year period occurring before an academic year during which the Secretary carries out this paragraph, the educational institution had on average more than 10 individuals per academic year participating in a covered work-study activity under this section; or
(bb)the educational institution is not described by item (aa) but informs the Secretary that the institution expects to have more than 10 individuals in the following academic year participating in a covered work-study activity under this section; and (II)voluntarily chooses to be a participating educational institution under this paragraph..
(b)Conforming amendmentSubsection (e)(1) of such section is amended by striking subsection (a)(4) and inserting subsection (a)(5). (c)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2021.
7.Adjustment of loan feesSection 3729(b)(2) of title 38, United States Code, is amended by striking the loan fee table and inserting the following:    Type of loanActive duty veteranReservistOther obligor  (A)(i) Initial loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other initial loan described in section 3710(a) other than with 5-down or 10-down (closed on or after October 1, 2004, and before January 1, 2020) 2.152.40NA (A)(ii) Initial loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other initial loan described in section 3710(a) other than with 5-down or 10-down (closed on or after January 1, 2020, and before April 7, 2023) 2.302.30NA (A)(iii) Initial loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other initial loan described in section 3710(a) other than with 5-down or 10-down (closed on or after April 7, 2023, and before October 1, 2029) 2.152.15NA (A)(iv) Initial loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other initial loan described in section 3710(a) other than with 5-down or 10-down (closed on or after October 1, 2029)1.401.40NA (B)(i) Subsequent loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other subsequent loan described in section 3710(a) (closed on or after October 1, 2004, and before January 1, 2020) 3.303.30NA (B)(ii) Subsequent loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other subsequent loan described in section 3710(a) (closed on or after January 1, 2020, and before April 7, 2023) 3.603.60NA (B)(iii) Subsequent loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other subsequent loan described in section 3710(a) (closed on or after April 7, 2023, and before October 1, 2029) 3.303.30NA (B)(iv) Subsequent loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other subsequent loan described in section 3710(a) (closed on or after October 1, 2029)1.251.25NA (C)(i) Loan described in section 3710(a) to purchase or construct a dwelling with 5-down (closed before January 1, 2020) 1.501.75NA (C)(ii) Loan described in section 3710(a) to purchase or construct a dwelling with 5-down (closed on or after January 1, 2020, and before April 7, 2023) 1.651.65NA (C)(iii) Loan described in section 3710(a) to purchase or construct a dwelling with 5-down (closed on or after April 7, 2023, and before October 1, 2029) 1.501.50NA (C)(iv) Loan described in section 3710(a) to purchase or construct a dwelling with 5-down (closed on or after October 1, 2029)0.750.75NA (D)(i) Loan described in section 3710(a) to purchase or construct a dwelling with 10-down (closed before January 1, 2020) 1.251.50NA (D)(ii) Loan described in section 3710(a) to purchase or construct a dwelling with 10-down (closed on or after January 1, 2020, and before April 7, 2023) 1.401.40NA (D)(iii) Loan described in section 3710(a) to purchase or construct a dwelling with 10-down (closed on or after April 7, 2023, and before October 1, 2029) 1.251.25NA (D)(iv) Loan described in section 3710(a) to purchase or construct a dwelling with 10-down (closed on or after October 1, 2029)0.500.50NA (E) Interest rate reduction refinancing loan0.500.50NA (F) Direct loan under section 37111.001.00NA (G) Manufactured home loan under section 3712 (other than an interest rate reduction refinancing loan)1.001.00NA (H) Loan to Native American veteran under section 3762 (other than an interest rate reduction refinancing loan)1.251.25NA (I) Loan assumption under section 37140.500.500.50 (J) Loan under section 3733(a)2.252.252.25. 8.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
